Citation Nr: 0826850	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  07-36 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a seizure disorder claimed as 
blackouts.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from July 1959 to June 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in December 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the RO's denial of the veteran's request to reopen 
his claim for service connection, the veteran submitted a 
request for a hearing before the Board.  The record reflects 
that said hearing was scheduled for April 18, 2008.  Prior to 
that date, the veteran informed the RO that he would not be 
able to attend because of transportation issues.  
Specifically, because of his seizure disorder, the veteran is 
unable to drive and as such, must rely upon others for 
transportation.  In this instance, his daughter volunteered 
to bring the veteran to the RO but asked that the hearing be 
rescheduled because she was unable to drive to Louisville on 
the scheduled date.  It was further asked that such a 
rescheduled hearing be scheduled through the Nashville, 
Tennessee, RO and that the hearing be a videoconference 
hearing.  

Pursuant to 38 C.F.R. § 20.703 (2007), an appellant may 
request a hearing before the Board subject to the 
restrictions of38 C.F.R. § 20.1304 (2007).  A hearing on 
appeal will be granted if an appellant, or his 
representative, expresses a desire to appear in person.  See 
38 C.F.R. § 20.700 (2006).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2007), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing. 

Furthermore, under the provisions of § 38 C.F.R. § 20.704 
(2007), the undersigned Veterans Law Judge, before whom the 
veteran had previously been scheduled to appear at a hearing, 
found that he had shown good cause for canceling his hearing 
and ruled in favor of his motion to reschedule.  Thus, in 
order to ensure full compliance with due process 
requirements, therefore, the AMC/RO must schedule such a 
hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2007).  
The case is REMANDED to the RO/ AMC for the following 
development:

The RO/AMC should schedule the appellant 
for a videoconference hearing before a 
VLJ, as requested by the veteran.  See 38 
C.F.R. §§ 20.703, 20.704, 20.1304 (2007).  
All correspondence pertaining to this 
matter should be associated with the 
claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




